.0
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This final action is in response to applicant’s amended filing of 08/05/2022.
Claims 1-15 are currently pending and have been examined. Applicant has amended claims 1, 3-5, 11, and 13-15. Applicant has cancelled claims 2, 6-10, and 12.
Response to Arguments
Applicant’s arguments with respect to claims 2-10 and 12-15, now 3-5 and 13-15 rejected under 35 USC § 112(b) have been fully considered and are persuasive. The rejection under 35 USC § 112(b) against claims 3-5 and 13-15 has been withdrawn. 
Applicant's arguments regarding claims 1-15, now 1, 3-5, 11, and 13-15, rejected under 35 USC § 101 have been fully considered and are persuasive. The rejection under 35 USC § 101 against claims 1, 3-5, 11, and 13-15 has been withdrawn.
Applicant's arguments regarding claims 1-15, now 1, 3-5, 11, and 13-15, rejected under 35 USC § 103 have been fully considered but they are not persuasive. 
The Applicant states that the combination of Kim and Manoliu do not disclose nor teach all the elements of the claimed invention. The Applicant cites how Kim is deficient in teaching some of the limitations and then requires Manoliu to cover the deficiencies, but that neither are sufficient to teach the amended content 
wherein, based on a determination that the preset destination is absent, the processor is configured to generate first electronic horizon data by adding, to topology data, road slope data, road curvature data, road speed-limit data, and data regarding an object for positioning, the topology data being defined as data regarding road information that excludes information regarding lanes, and 
wherein, based on a determination that the preset destination is present, the processor is configured to generate second electronic horizon data by adding advanced driver assistance system (ADAS) data to the HD map data according to a route to the preset destination.
The content of (a) was previously presented in claims 2, 7, and 12 and was cited in the previous office action as taught by Mizoguchi, which the Applicant states fails to remedy the deficiencies of Kim and Manoliu without providing an argument. Mizoguchi teaches a navigation unit configured to account for information including “the curvature radii of roads, maximum speed and no-passing zones, and displays the position of the subject vehicle on the map measured” and “yaw rate sensor 11 to compute road shape data such as the road curvature, the cant, and the longitudinal slope” in paragraphs [0020] and [0030] and Fig. 1, collectively reading on the types of data mentioned in the claim limitation. It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the selected road data generation of Mizoguchi into the combination of Kim and Manoliu because they are both directed to integrated devices and/or systems with vehicles for use in aiding the user navigate along a path, and this would allow for the improved prediction of the path or possible paths of the vehicle there by aiding in the balancing of providing sufficient data to ensure functionality while avoiding overloading the system. This reference citation and motivation to combine is listed below.
The content presented in (b) is a new limitation without prior reference citation. However, Manoliu is specifically directed to generating horizon data for an ADAS. Paragraphs [0014-0015] describes how processors include horizon map data works conjunctly with ADAS functions and data, and paragraph [0096] expands on the situation where different horizon map data is included based on if a pre-calculated route between an origin and destination is present. This indicates to the examiner that Manoliu teaches to the limitation that wherein a preset destination is present, the processor is configured to generate second electronic horizon data by adding advanced driver assistance system (ADAS) data to the HD map data according to a route to the preset destination.
Therefore, the Examiner disagrees that the combination of Kim in view of Manoliu in further view of Mizoguchi cannot teach the claim limitations and maintains the rejection as obvious for one of ordinary skill in the art before the effective filing date below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20180066956 A1) in view of Manoliu et al. (US 20170328720 A1), and in further view of Mizoguchi (US 20160259814 A1).
Regarding claims 1 and 11, Kim discloses a system comprising: 
a server configured to provide high-definition (HD) map data (claim 11) (see at least paragraph [0273] and Figs. 7-8B); 
and at least one vehicle comprising an electronic device configured to receive the HD map data (claim 11) (see at least abstract), wherein the electronic device comprises: 
a power supply configured to supply power (see at least paragraphs [0063] and [0236] and Figs. 7-8B); 
an interface configured to receive the HD map data on a specific area from the server through a communication device (see at least paragraphs [0063], [0239], and [0341] and Figs. 7-8B); 
Kim does not disclose a processor configured to continuously generate electronic horizon data on the specific area based on the HD map data in a state of receiving the power and to generate different formats of electronic horizon data depending on whether a preset destination is present or absent, 
and, based on a determination that the preset destination is present, the processor is configured to generate second electronic horizon data by adding advanced driver assistance system (ADAS) data to the HD map data according to a route to the preset destination.
However, Manoliu teaches a processor configured to continuously generate electronic horizon data on the specific area based on the HD map data in a state of receiving the power and to generate different formats of electronic horizon data depending on whether a preset destination is present or absent (The means for carrying out any of the steps of the method may comprise a set of one or more processors configured, e.g. programmed, for doing so. A given step may be carried out using the same or a different set of processors to any other step. Any given step may be carried out using a combination of sets of processors. The system may further comprise data storage means, such as computer memory, for storing, for example, the data indicative of the generated horizon, and/or the data used in determining the horizon, i.e. the vehicle data, driver data and/or digital location-based data. The means for generating the horizon may be a horizon generating subsystem of an ADAS system. … The step of generating the horizon may comprise determining a most probable path the vehicle may be expected to travel in the immediate future, and at least one alternative path, wherein the stored digital location-based data, vehicle data and/or driver data is used in determining the most probable path and/or the at least one alternative path. … The methods and systems of the present invention are applicable whether or not the vehicle is following a pre-calculated route. In some embodiments the vehicle is a vehicle that is following a pre-calculated route, while in other embodiments the vehicle is a vehicle that is not following a pre-calculated route. In the latter case, the vehicle will be so-called “free driving”. … The most probable outgoing path based on the relative probability data may be taken to be the most probable path to be traveled by the vehicle in embodiments in which the vehicle is not following a pre-calculated route. … As used herein, a “pre-calculated route” refers to a route that has been calculated between an origin and a destination. The route may be a route that has been pre-calculated by a navigation device associated with the vehicle. – See at least paragraphs [0014], [0092], and [0094-0096] and Fig. 2), 
and, based on a determination that the preset destination is present, the processor is configured to generate second electronic horizon data by adding advanced driver assistance system (ADAS) data to the HD map data according to a route to the preset destination (see at least paragraphs [0014-0015] and [0096] describing how processors include horizon map data to work conjunctly with ADAS functions and data including in the situation where different horizon map data is incorporated based on if a pre-calculated route between an origin and destination is present).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the conditional horizon data generation and ADAS data of Manoliu into the vehicular control apparatus of Kim because they are both directed autonomous or semi-autonomous vehicle control systems for use in aiding the user navigate along a path, and this would allow for the improved prediction of the path or possible paths of the vehicle there by aiding in the balancing of providing sufficient data to ensure functionality while avoiding overloading the system.
The combination of Kim and Manoliu does not disclose, based on a determination that the preset destination is absent, the processor is configured to generate first electronic horizon data by adding, to topology data, road slope data, road curvature data, road speed-limit data, and data regarding an object for positioning, the topology data being defined as data regarding road information that excludes information regarding lanes.
However, Mizoguchi teaches, based on a determination that the preset destination is absent, the processor is configured to generate first electronic horizon data by adding, to topology data, road slope data, road curvature data, road speed-limit data, and data regarding an object for positioning, the topology data being defined as data regarding road information that excludes information regarding lanes (The navigation unit 6 has map information on traveling environments such as the positions of intersections and traffic lights, the number of lanes of roads, the curvature radii of roads, maximum speed and no-passing zones, and displays the position of the subject vehicle on the map measured, for example, by a GPS on the display. … When the existing road shape is changed by a new road that the map database DB has not yet stored or road works, the map data computing module 20 uses both or one of a recognition result of the surrounding environment by the stereo camera unit 3 and a detection result of the traveling state of the vehicle by an onboard sensor such as the vehicle speed sensor 10 and the yaw rate sensor 11 to compute road shape data such as the road curvature, the cant, and the longitudinal slope as new data on the basis of the latitude, longitude, and azimuth acquired by the GPS, and adds the computed new data to the map database DB. – See at least paragraphs [0020] and [0030] and Fig. 1).
 It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the selected road data generation of Mizoguchi into the combination of Kim and Manoliu because they are both directed to integrated devices and/or systems with vehicles for use in aiding the user navigate along a path, and this would allow for the improved prediction of the path or possible paths of the vehicle there by aiding in the balancing of providing sufficient data to ensure functionality while avoiding overloading the system.
Regarding claims 3 and 13, Kim does not disclose the processor is configured to generate first horizon path data comprising (i) data on a main path, the main path being defined as a trajectory obtained by connecting roads having a high relative probability of being selected and (ii) data on a sub-path, the sub-path being a path branching from at least one decision point on the main path, 
and wherein, based on a determination that the preset destination is absent, the processor is configured to (i) reduce a geographical range of the main path and (ii) increase a geographical range of the sub-path compared to a case of determining that the preset destination is present.
However, Manoliu teaches the processor is configured to generate first horizon path data comprising (i) data on a main path, the main path being defined as a trajectory obtained by connecting roads having a high relative probability of being selected and (ii) data on a sub-path, the sub-path being a path branching from at least one decision point on the main path (see at least paragraphs [0016]-[0018]; [0031]-[0037]; [0091]-[0098] and [0126]-[0136]),
and wherein, based on a determination that the preset destination is absent, the processor is configured to (i) reduce a geographical range of the main path and (ii) increase a geographical range of the sub-path compared to a case of determining that the preset destination is present (see at least paragraphs [0126]-[0136] and [0144]-[0165]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the conditional horizon data generation of Manoliu into the vehicular control apparatus of Kim because they are both directed autonomous or semi-autonomous vehicle control systems for use in aiding the user navigate along a path, and this would allow for the improved prediction of the path or possible paths of the vehicle there by aiding in the balancing of providing sufficient data to ensure functionality while avoiding overloading the system.
Regarding claims 4 and 14, Kim discloses, based on a determination that the preset destination is present, the processor is configured to generate second horizon path data comprising data on a main path, the main path being defined as a trajectory obtained by connecting roads having a high relative probability of being selected, rather than data on a sub-path, the sub-path being a path branching from at least one decision point on the main path (The navigation system 770 may provide navigation information. The navigation information may include at least one selected from among map information, information on a set destination, information on a route to the set destination, information on various objects along the route, lane information, and information on a current location of the vehicle. – See at least paragraph [0224] and Fig. 7).
Regarding claims 5 and 15, Kim discloses, based on a determination that the preset destination is present, the processor is configured to generate second horizon path data comprising data on a path from the preset destination to a parking lot located within a predefined distance from the preset destination (see at least paragraphs [0419-0421] and [0494] where the system considers sections and/or objects within specific distances around the POI, which may include parking lots at or near the POI).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C BEAN whose telephone number is (571)272-5255. The examiner can normally be reached 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.C.B./Examiner, Art Unit 3666   

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666